Citation Nr: 0308340	
Decision Date: 05/01/03    Archive Date: 05/15/03	

DOCKET NO.  99-08 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
laceration of the right thigh, currently rated 10 percent 
disabling.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO) denying the veteran 
entitlement to service connection for PTSD and an increased 
(compensable) evaluation for service-connected residuals of a 
right thigh laceration.  A subsequent RO rating action dated 
in July 1998 increased the disability evaluation for the 
veteran's service-connected right thigh disability from 
noncompensable to 10 percent disabling.

In January 2003, the veteran and his spouse appeared at the 
RO for a video conference hearing and offered testimony 
before the Veterans Law Judge.  A transcript of the veteran's 
testimony has been associated with his claims file.

The Board has undertaken additional development with respect 
to the veteran's claim of entitlement to service connection 
for PTSD pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When development is completed, the 
Board will provide notice of the development as required by 
Rules of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing that issue.




FINDING OF FACT

Residuals of a laceration of the right thigh produce no more 
than moderate disability of Muscle Group XIII.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a laceration of the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 1503A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.46, 4.73 and Diagnostic 
Code 5313 (effective prior to and from July 3, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his then representative (the 
Disabled American Veterans) copies of the appealed rating 
decision dated in December 1997, a May 1999 statement of the 
case and a subsequent supplemental statement of the case 
dated in October 2000.  These documents, collectively, 
provide notice of the laws and regulations, the evidence 
needed to support a claim for an increased evaluation for the 
veteran's service-connected disability and of the 
determination made regarding the veteran's claim.  While the 
veteran was not specifically notified of what portion of the 
evidence that he would be responsible for submitting, it is 
apparent from the aforementioned documents that the RO 
identified to the veteran the information and evidence 
necessary to support his claim, and then offered to assist 
him by assuming sole responsibility for obtaining such 
relevant evidence on the veteran's behalf.  In this context, 
the information and evidence that has been associated with 
the claims file consists of the veteran's service medical 
records, copies of the veteran's post service private and VA 
treatment records as well as reports of VA examinations 
provided to the veteran in connection with his current claim.  
Furthermore, the veteran has been provided the opportunity to 
present testimony at a hearing in support of his claim and 
has done so.  There is no identified evidence that has not 
been accounted for; and the veteran and his representative 
have also been given the opportunity to submit written 
argument.  Thus, the Board finds that the provisions of the 
VCAA with respect to the requirements to notify the veteran 
or the evidence needed to substantiate his claim as well as 
the party responsible for obtaining such relevant evidence 
are satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, under the circumstances, the VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The veteran's service medical records show that he sustained 
a deep laceration to the right posterior thigh with muscle 
involvement in March 1969 as a result of being attacked by a 
fellow soldier.  He was cut by a razor.  He was provided 
sutures and a pressure dressing and informed to return to a 
service department dispensary in three days for a dressing 
change and suture removal.  Service medical records are 
otherwise negative for any findings or complaints referable 
to the veteran's laceration of the right thigh.

On his medical exam for service separation in June 1969, a 
clinical evaluation of his lower extremities found no 
abnormalities.

Post service, the veteran was hospitalized by VA in March 
1993 for complaints of increased depression.  It was noted at 
that time that the veteran also reported chronic right leg 
neurasthenic pain and numbness, which have been unresponsive 
to past medications.  In reporting his past medical history, 
the veteran stated that he had a history of a bullet wound to 
the right leg from Vietnam as well as a slash wound to the 
right calf prior to going to Vietnam and an increase in 
neuropathic pain associated with these injuries of the right 
thigh.  On physical examination, the veteran was noted to 
have decreased proprioception and light touch sensation of 
the distribution of the right lateral femoral cutaneous nerve 
with decreased vibration sense in the lower extremities.  His 
gait was notable for dragging his right leg.  He was unable 
to tiptoe and unable to heel walk.  The veteran received a 
neurology consult, which was notable for a probable diagnosis 
of left anterior cutaneous nerve sensory pathology.  An 
electromyogram was within normal limits.  At discharge, right 
thigh neuropathy was the pertinent diagnosis.

Service connection for a laceration of the right thigh was 
established by an RO rating action dated in June 1993.  This 
disability was rated noncompensably disabling effective from 
February 1993.

On a VA examination in January 1998, the veteran stated an 
irrational person while in service cut him with a straight 
edge razor down to the bone.  He said he received internal 
and external suturing and was hospitalized for a few days.  
He also said he was unable to return to full duty for several 
months but was eventually able to do so.  He added that since 
that period of time he has noted through the years that cold 
causes stiffening and worsening numbness around the scar.  He 
also added that he uses a cane when he has discomfort.  On 
physical examination, a scar was noted in the posterior 
thigh, three-quarters of a way up from the popliteal space.  
It was 8 centimeters long and 1 centimeter wide.  It was 
nontender and nonadherent.  It was smooth in texture.  There 
was no ulceration or breakdown.  It was slightly depressed 
approximately 2 to 3 millimeters.  There was otherwise no 
tissue loss and no inflammation, edema, or keloid formation.  
The examiner noted that it was unclear how much limitation of 
function the veteran had as a result of the scar but he noted 
that the veteran came to the office with a cane and that he 
had some limping secondary to discomfort from this posterior 
thigh.  Status post laceration of the posterior right thigh 
with residual numbness and pain requiring oral medication, a 
TENS unit, and a cane for exacerbations were the diagnostic 
impression.

The disability evaluation for the veteran's service-connected 
right thigh disorder was increased from noncompensable to 
10 percent disabling under Diagnostic Code 5313 of VA's 
Schedule for Rating Disabilities (Rating Schedule), effective 
from April 1997.

A VA progress note dated in April 1999 notes that the veteran 
was being seen with a problem of chronic right thigh pain 
with numbness radiating to the lateral knee area.  On 
physical examination, there was no tightness or tenderness 
noted over the right thigh.  There were sensory deficits over 
the lateral, anterior and posterior thigh.  Muscle strength 
was 5/5.  There was negative straight leg raising, and normal 
Patrick's maneuver.  Right knee jerks were difficult to 
elicit.  Gait was within normal limits.  Chronic right thigh 
pain and sensory deficits in the L1, L2, L3, S1 nerve 
distribution of the right thigh secondary to a knife wound 
over the right thigh were the diagnostic impressions.  The 
examiner further added that there were no weakness/motor 
deficits and no evidence clinically for radiculopathy and no 
functional deficits.

At a personal hearing on appeal in September 1999, the 
veteran complained of numbness in his right thigh and said 
that his right leg was weak and painful.

On a VA muscle examination in March 2000, the examiner noted 
that the veteran had a history of sustaining a stab wound to 
the right thigh region on the posterior aspect of the thigh.  
It was further noted that the veteran ambulates with the use 
of a cane and complains of numbness on the lateral margin of 
the right thigh and deep pain in the muscle itself.  On 
physical examination, the veteran was found to have a 3-inch 
scar on the posterior aspect of the thigh, which was not 
adherent to the deeper tissue and mobile.  There was no 
keloid formation.  There was tenderness on deep palpation to 
the lateral muscles of the right thigh.  Neurological 
examination demonstrated a decrease or loss of sensation in 
the lateral femoral cutaneous nerve distribution of the right 
thigh.  Motor strength demonstrated weakness of the 
hamstrings due to pain; 4-plus/5 strength.  Knife injury to 
the right thigh with injury to the lateral femoral cutaneous 
nerve resulting in a loss of sensation with weakness of the 
hamstring muscle due to a knife injury with resulting 
strength of 4-plus/5 were the diagnostic impressions.  The 
examiner noted that there was no evidence of incoordination 
and that the veteran's endurance was preserved with no 
evidence of fatigability.  He lastly stated that the 
veteran's condition should stay static and not really 
progress.

On a medical consultation in April 2000, the veteran was seen 
by a VA physician for complaints of leg discomfort.  It was 
noted that he was status post knife wound injury to the right 
thigh and that he reported that right thigh numbness had 
become worse and is now involving the lateral thigh up to the 
knee.  The veteran stated that he had been walking far too 
much and has noted an increase in right leg pain.  He first 
stated that nothing relieves the pain and that physical 
therapy had not been helpful.  The veteran reported that his 
ambulation endurance was less than a block due to right thigh 
pain and that because of right thigh pain and PTSD he has 
been unemployed since 1997.  On physical examination of the 
right thigh, a healed scar was noted over the mid lateral and 
lower anterior thigh.  There was no tightness palpated over 
the muscle although the veteran reported that he was having 
pain with palpation over the lateral thigh and hip.  There 
was no atrophy and no motor deficits.  Sensory deficits for 
pinprick over the anterior thigh were noted.  Chronic right 
thigh pain, numbness, and sensory deficits over the 
anterolateral thigh as a result of a knife wound were the 
diagnostic impression.

During his hospitalization in January 2001 for a principal 
diagnosis of PTSD, the veteran was provided a neurological 
examination which noted that he walks with a slight limp 
sometimes using a walker and sometimes without.  On this 
examination his motor strength was 5/5 in the upper and lower 
extremities and the examiner noted that there were no 
discrepancies in motor strength between the right and left 
leg.  It was noted that during the course of this 
hospitalization the veteran did not have any complaints about 
leg pain although he did ask to have an MRI done to look for 
bullets that he said were still lodged in his leg.

In July 2001 the veteran was evaluated for admission to a VA 
PTSD program.  On this evaluation the veteran complained of 
pain in the right thigh, which started when he was cut with a 
razor during an assault in service.  He said that his right 
thigh bothered him on a daily basis and that he was currently 
having 8.5/10 pain "inside the muscle."  The veteran further 
stated that he is not taking anything for pain since he 
stopped taking Naproxen and that he had stopped using a TENS 
unit as it provided only marginal relief.  He further stated 
that the numbness in his thigh seemed to be progressing 
further towards the knee over the years.  On musculoskeletal 
examination, the veteran was noted to have a muscular build 
with symmetrical extremities.  On neurological examination he 
was noted to walk with a slight limp using a cane in the left 
hand.  He had difficulty standing on his right toes and heel 
due to pain.  He was noted to dress without difficulty.  
Chronic pain, "right leg," was the pertinent diagnostic 
assessment.  

At his personal hearing in January 2003, the veteran stated 
that from the site of his right thigh wound down to his knee 
he experiences numbness with no feeling at all.  He added 
that this area pains him daily "on the inside."  He further 
testified that he takes Motrin and Naprosyn for pain all the 
time plus and uses a TENS unit.  He said that when he walks 
up stairs it is painful to him and further describes his pain 
as severe.

III.  Analysis

Disability ratings are assigned in accordance with the 
aforementioned VA Schedule for Rating Disabilities and are 
intended to represent the average impairment of earning 
capacity resulting from the disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flareups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability, which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that certain provisions in the Rating 
Schedule dealing with muscle injuries were amended effective 
July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  The 
Board notes this change took effect subsequent to the receipt 
of the veteran's claim.  When a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The regulatory 
changes concerning muscle injuries include the deletion of 
38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. § 4.72.  The 
definitions of what constitutes a moderate, moderately severe 
or severe wound were modified to exclude the adjectives 
describing the amount of loss of deep fascia and muscle 
substance.

After review of the regulatory changes, the Board concludes 
that the regulatory changes pertinent to the claim here are 
not substantive in nature.  The classification of muscle 
damage is the same under both the new and the old rating 
criteria for the disability at issue.

The regulations, in addition to the designation of degrees of 
impairment to muscle groups as "slight," "moderate," etc., 
set forth specific factors, such as the type of injury, 
history and complaint, and objective findings, to be 
considered in the evaluation of disabilities residuals to 
healed wounds involving muscle groups due to gunshot or other 
trauma.  38 C.F.R. § 4.56.

Moderate Disability of Muscles:

(i) Type of Injury.  Through-and-through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and Complaint.  Service department record or 
other evidence of inservice treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective Findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.



Moderately Severe Disability of Muscles:

(i) Type of Injury.  Through-and-through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and Complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective Findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i) Type of Injury.  Through-and-through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and Complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective Findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current electrodiagnostic 
tests.  (D) Visible or measurable atrophy.  (E) Adaptive 
contraction of an opposing group of muscles.  (F) Atrophy of 
muscle groups not in the track of the missile, particularly 
of the trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projective.

The 10 percent disability evaluation for the service-
connected laceration of the right thigh is currently assigned 
under Diagnostic Code 5313, which addresses injury to Muscle 
Group XIII.  That muscle group provides for extension of hip 
and flexion of knee; outward and inward rotation of flexed 
knee; acting with rectus femoris and sartorius, synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at the knee joint.  A 
moderate muscle injury to that group warrants a 10 percent 
evaluation under this diagnostic code, while a moderately 
severe muscle injury warrants a 30 percent evaluation.  A 
40 percent evaluation is warranted for a severe muscle 
injury.  38 C.F.R. Part 4, Diagnostic Code 5313 (prior to and 
from July 3, 1997).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent rating.  In this regard, there 
is no evidence that would reflect that the veteran's injury 
to Muscle Group XIII could be considered moderately severe 
within the context of the diagnostic criteria.  There is no 
evidence that there was prolonged infection of the wound.  
There is also no evidence of hospitalization for a prolonged 
period of treatment of the wound.  The veteran's VA 
examination in January 1998 and subsequent medical 
consultations and progress notes reveal that the veteran's 
residuals of a right thigh laceration consist primarily of a 
well-healed scar and clinical findings of residual numbness 
and pain.  There is no significant tissue loss or weakness 
and no incoordination, fatigability or motor deficits.

The Board finds that the foregoing symptoms are reflective of 
no more than a moderate disability under 38 C.F.R. § 4.56, 
which is reflective of a 10 percent rating.  The medical 
evidence does not reflect symptoms indicative of a moderately 
severe disability, and there is no basis for assigning a 
higher rating in this case.  The evidence reflects that the 
veteran's disability manifests little symptomatology.  There 
is no evidence of weakness, fatigue, or incoordination.  
There is also no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscle.  
Significantly, muscle strength and endurance of the right 
thigh is essentially normal.  The Board acknowledges the 
veteran's complaints of pain, but finds that to the extent 
that such pain is due to his disability such symptoms are 
contemplated in the currently assigned 10 percent rating.  In 
short, there is simply no evidence for a rating in excess of 
the currently assigned 10 percent rating under 38 C.F.R. 
§ 4.56.  See 38 C.F.R. Part 4, Diagnostic Code 5313.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

An increased evaluation, in excess of 10 percent, for 
residuals of a laceration of the right thigh is denied.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

